          Case 1:20-cv-02250-RJL Document 8 Filed 08/19/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                   |
SALVATORE MANCUSO GOMEZ,                           |
                                                   |
                      PLAINTIFF,                   |
              V.                                   |
                                                   |
                                                   |   CIVIL ACTION NO.: 20-2250 (RJL)
CHAD F. WOLF, ACTING SECRETARY,                    |
U.S. DEPARTMENT OF HOMELAND                        |
SECURITY, ET. AL.                                  |
                                                   |
                      DEFENDANTS.                  |
                                                   |

                                NOTICE OF APPEARANCE

       The Clerk of the Court will please enter the appearance of Assistant United States Attorney

April Denise Seabrook as counsel of record for each Defendant in the above-captioned case.

Dated: August 19, 2020                   Respectfully submitted,

                                   By:     /s/ April Denise Seabrook
                                         APRIL DENISE SEABROOK
                                         D.C. Bar No. 993730
                                         Assistant United States Attorney
                                         555 4th Street, N.W.
                                         Washington, D.C. 20530
                                         Phone: (202) 252-2525
                                         April.Seabrook@usdoj.gov
